Title: To John Adams from Thomas Digges, 3 November 1780
From: Digges, Thomas,Hamilton, Alexander
To: Adams, John


     
      Dr. Sir
      
       Novr. 3 1780
      
     
     I have received your line with an inclosure the 24th. ultimo, wrote to the partys, and am now busey in putting forward four of the Horsesrequird by my new Correspondant. By the time limited, I hope to send Him a set that will compleat His Carriage. As 17 or 18 have been sent from me since the 6th of last mo., I hope a considerable part of them will answer and give a good temporary lift. A Bundle of Books will go in a day or two coverd to Messrs. JDN and Son. I hope those sent the 10 Octor. have got safe.
     No abatement whatever as to the person I lately wrote about—His health good, Spirits better, and communications as usual. Mr. Searles letter, will be with Him tomorrow, He has had the contents of it before. The Youth is totally forbid further admittance and no hopes of him or any friend seeing him for some time. When I do not write, you may assure yourself that nothing new since the last written letter has transpird.
     You see the sum and substance of the Speech and debates &ca. &ca. There was nevertheless no strong appearances in the House that the American War would be vigorously carryd on—at present no appearances of troops going there. Ten to 12,000 are likely to go in a month or two to the Wt. Inds. The Carolina fleet is to sail with that fleet, so that it is at present not easy to decide whether there are any going to Chas. Town, but I should rather suppose some were to be sent there.
     Several Ships for a week or ten days past have continued to slide away seperately from Portsmouth but whether meant, as is now reported, in order to form a part of a fleet going from the channel Squadron to Gibraltar, or as was before given out, to rienforce the fleet in the Wt. Indies, is not easy to say. I rather think they are gone for the Wt. Indies, to which quarter Sr. Saml. Hood is to follow with 5 Sail of the line. It is said troops are to go with Sr. Samuel (and I beleive some thousands are) but none appear moving towards the seaports yet except a part of Fullartons ragged Regiment who are a sad disgrace to every thing like a Soldier.
     
      I am with high Esteem Yr very obligd & Ob ser
      Alexr. Hamilton
     
    